Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158918
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 158918
                                                                    COA: 339725
                                                                    Jackson CC: 13-005118-FC
  JOSEPHUS ANDERSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 15, 2019
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Washington (Docket No. 160707) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in in that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2020
           s0422
                                                                               Clerk